In The

Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-173 CR

NO. 09-07-174 CR

____________________


MARK CAMPBELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause Nos. 93045, 94306 




MEMORANDUM OPINION
	Mark Campbell was convicted and sentenced on two indictments for possession of a
controlled substance.  Campbell filed notices of appeal on March 22, 2007.  The trial court
entered certifications of the defendant's right to appeal in which the court certified that these
are plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by the
district clerk.
	On April 3, 2007, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notice and made a part
of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been supplemented
with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	


                                                                        ________________________________
                                                                                       STEVE McKEITHEN
                                                                                              Chief Justice


Opinion Delivered May 16, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.